t c memo united_states tax_court herold marketing associates inc petitioner v commissioner of internal revenue respondent docket no filed date held compensation paid_by p to its sole shareholder ceo was reasonable daniel j boivin frank r berman and jeffrey a olson for petitioner jack m forsberg for respondent memorandum findings_of_fact and opinion laro judge herold marketing associates inc petitioned the court to redetermine and income_tax deficiencies of dollar_figure and dollar_figure respectively the deficiencies stem from respondent's determination that dollar_figure of the dollar_figure million in compensation that petitioner paid to its sole shareholder chief_executive_officer could not be deducted under sec_162 we must decide whether petitioner may deduct the full compensation of dollar_figure million we hold it may unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure most dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner is an accrual_method calendar_year c_corporation the principal office of which was in eden prairie minnesota when it petitioned the court stephan herold herold has been petitioner's president and chief_executive_officer since it was founded he has been petitioner's sole director since date petitioner's business history petitioner was originally a division of stan clothier co scc which was primarily a manufacturer's representative for industrial components the division that was to become petitioner was a manufacturer's representative for consumer electronics components when it was first spun off in petitioner was named clothier--herold co stan clothier owned percent of petitioner's stock and herold owned the rest in herold became the sole shareholder and he changed the company's name to herold marketing associates petitioner was very successful in its early years herold recognized as early as the mid-1970's that personal computers would become an extremely successful technology later he identified apple computer apple as a company that was destined for success in this fledgling industry by cultivating relationships with key personnel at apple herold overcame that company's initial resistance to marketing through sales representatives in its first year of business petitioner became apple's first sales representative with a territory that covered the dakotas minnesota and western wisconsin petitioner developed its territory for apple from annual sales of dollar_figure million in to dollar_figure million in in apple stopped using sales representatives and terminated its relationship with petitioner just before the relationship ended apple accounted for percent of petitioner's sales volume herold changed the focus of the company by identifying three of apple's four largest accounts and concentrating on selling them other electronics products petitioner ran into difficulties in when all three of these key accounts became insolvent herold then developed a three-pronged strategy focusing on one major product line in each of three categories products that were currently well recognized and in demand products that were just beginning to become available and for which herold foresaw a strong demand and products that were just beginning to be conceptualized that herold felt would gain strong market acceptance by implementing this strategy petitioner which had seen its revenue drop to less than dollar_figure million in achieved sales of over dollar_figure million in and nearly dollar_figure million in around herold changed the company's fundamental mode of doing business by ceasing to operate as a sales representative and concentrating on being a distributor herold recognized that this strategy involved greater risks since petitioner would have to finance customer receivables and carry inventories of the products it was selling he decided these risks would be outweighed by certain benefits in particular herold personally would be able to minimize unproductive time he had been spending at sales meetings for each of the manufacturers whose product lines petitioner had been representing and petitioner would gain greater leeway to develop its own sales and business strategies another significant event in was petitioner's loss of its largest customer gateway computers which had accounted for percent of petitioner's sales this occurred at a time when the computer industry in general was in a minirecession despite this setback and amid adverse conditions petitioner achieved sales growth of more than dollar_figure million in a 50-percent increase over and further growth of nearly dollar_figure million in a 25-percent increase over at the time of trial a potential buyer had offered dollar_figure million for herold's stake in petitioner and was engaged in due diligence at that point herold had not accepted the offer petitioner's owner herold was born and raised in iowa he joined the u s navy upon graduating from high school and received training in various categories of complex electronic communications and navigation equipment after his discharge from the navy herold held a series of jobs with electronics companies such as control data and univac in the course of these jobs he developed computer programming and diagnostic skills in late herold began working at dayton-hudson and evolved a role in which he acted as an internal management consultant interviewing company executives reviewing operations and recommending improvements for various business units of dayton-hudson around the country while working full time for dayton-hudson herold attended the university of minnesota and earned a bachelor's degree in years he later began but did not complete a master's degree in business administration at that point a number of graduates of nationally recognized m b a programs were herold's subordinates at dayton-hudson and observing them herold was not convinced that additional academic studies would be worth the investment of his time and energy herold left dayton-hudson for a position as an account executive at scc in this was his first sales-related position he was hired to help scc diversify into consumer electronics within years scc had established a separate consumer electronics division with herold as vice president this was the division that was eventually spun off with herold first as co-owner and eventually sole owner and that is the petitioner in this action herold is a workaholic sometimes working hours a week at one point his workaholism contributed to a marital breakup he is also a micromanager involved in all aspects of the company's operations for example he personally interviews every new employee and determines and distributes each employee's annual bonus he is responsible for every business plan at the company he personally reviews every major sale does the sales forecasting and sales reporting and has designed petitioner's sales report the success of petitioner's business derives almost entirely from its relationships with manufacturers and customers herold is deeply involved in each of these essential relationships petitioner occupies a unigue niche in the industry in terms of size most of its competitors are either much smaller or much larger in terms of sales volume the smaller firms tend to have annual sales ranging from dollar_figure to dollar_figure million and sales of the industry giants are in the billions of dollars petitioner's sales were dollar_figure to dollar_figure million during the subject years to help petitioner thrive in this environment herold devised a strategy of identifying and aggressively pursuing large customers that would not normally do business with a supplier as small as petitioner as a result petitioner sells to of the top accounts in the nation for its industry during petitioner's early days herold undertook major financial risks to provide funding for petitioner when petitioner hit a slump in herold withdrew funds from a gualified retirement_plan paying income_tax on the withdrawal as well as a 10-percent penalty to obtain funds needed to keep petitioner going as part of the three-pronged strategy described above herold aggressively sought a relationship with houston instruments seeking to market its computer aided design cad product line to cement that relationship and meet houston instrument's concerns as to petitioner's financial stability herold mortgaged his house to secure a dollar_figure letter_of_credit herold has also lent substantial personal funds to petitioner and personally guaranteed credit lines of dollar_figure to dollar_figure million with sony corp and mitsubishi corp these guaranties were still in effect during the subject years by contrast with his willingness to place his personal assets at risk herold maintains a conservative financial strategy with respect to petitioner he insists that petitioner maintain substantial cash reserves refusing his financial adviser's suggestions that petitioner play the float this builds petitioner's credibility with suppliers and customers and enables it to take full advantage of vendors' early payment discounts by following this strategy petitioner has incurred interest costs of dollar_figure to maintain its cash balances in some years while generating savings of as much as dollar_figure through early payment discounts petitioner's operations financial results and dividend history for and petitioner's gross_receipts net of returns and allowances gross_income book net_income before deducting herold's compensation taxable_income before deducting herold's compensation herold's compensation and herold's compensation percentages rounded to the nearest dollar were taxable gross_receipts gross book taxable herold's year net of returns income net_income income compensation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number herold's compensation percentages herold's compensation divided by gross taxable receipts gross net_income taxable_year net_income per books net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘we use as the base_year for comparison purposes that was the year immediately after herold became petitioner's sole shareholder at that point petitioner had lost its sales representation arrangement with apple was facing the impending insolvency of the three major apple accounts it had been cultivating and was starting over again essentially from scratch petitioner's retained earnings and the percentage by which those retained earnings increased over the previous year's amounts for and were year retained barnings percent increase dollar_figure big_number big_number as of the end of these years petitioner reported the following total assets liabilities and equity year total assets total liabilities bquity dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner's after-tax_income after deducting herold's compensation equity and return on equity for and were year income bquity return on equity dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure petitioner has never paid any dividends herold's compensation from petitioner herold has no written employment contract with petitioner herold does have a written bonus plan as explained below in through follows year salary dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number bonus dollar_figure big_number big_number big_number big_number big_number big_number petitioner paid herold salary and bonuses as total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner also provided herold with a dollar_figure life_insurance_policy health insurance during the subject years and vacation and sick leave neither herold nor any other employee of petitioner received contributions to a qualified_pension or profit-sharing_plan during the subject years herold is the sole member of petitioner's board_of directors his bonus was paid bottom-up and then to determine sales goals and economic conditions into account goals that were attainable with hard work stretch in that capacity he devised formulas under which his practice each year was to prepare a analysis of projected sales revenues and profits taking extraordinary events his aim was to determine he then built a factor into his goals in order to challenge himself the resulting bonus plan was always keyed to specific sales increase percentages petitioner adopted each year's plan through board minutes drafted during the first week of april in establishing his compensation herold focused on some executives he knew personally and on some he knew by reputation measuring himself against his personal competitors other companies with whom he sought to achieve parity executives at he did not find directly comparable companies or make a statistically rigorous analysis he looked at firms in related fields and came up with a figure that he considered an appropriate level to aspire to for himself in and he considered dollar_figure million the salary target compared to the executives he measured himself against in both years he did not contemplate any increase in he set this figure as his maximum compensation compensation between and although he aimed for and achieved substantial sales growth in that period herold's bonus plans for through provided as follows sales bonus amounts increase’ - - - - dollar_figure - - - - dollar_figure - - - - same - - dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number big_number same same same same big_number same same same big_number same same same big_number big_number big_number big_number same same same same same same same same big_number big_number same big_number same same same same same same same same big_number big_number same big_number same same ‘for the years through herold's bonus was based on increases in all of petitioner's revenues from its distribution and sales representative activities beginning in only sales in petitioner's distribution business under the trade_name gti were taken into account herold failed to achieve his maximum bonus percentage during of these years the target was approximately dollar_figure million for a maximum bonus of dollar_figure petitioner paid herold the maximum bonus at a time when it appeared this target was met later that year merchandise_returns reduced sales to dollar_figure at that level of sales herold was entitled to a bonus of dollar_figure rather than dollar_figure herold never reimbursed petitioner for the dollar_figure excess bonus he had received in petitioner's sales volume increase was less than the maximum targeted amount petitioner paid herold a bonus of just dollar_figure rather than the dollar_figure bonus he would have received if sales had increased percent or more petitioner's employees for through petitioners’ five most highly compensated employees their respective positions their respective total bonuses for the year compensation_for the year were as follows and their respective total total employee position bonus compensation stephan herold president ceo dollar_figure dollar_figure greg harris vice president account executive big_number big_number greg appelhoff account executive big_number big_number dana frederickson account executive big_number big_number joe berini account executive big_number big_number total employee position bonus compensation stephan herold president ceo dollar_figure dollar_figure dana frederickson account executive big_number big_number greg harris vice president account executive big_number greg appelhoff account executive - - big_number scott munson account executive - - big_number employee stephan herold dana frederickson greg appelhoff greg harris wayne williams employee stephan herold dana frederickson greg appelhoff jeff fetzer greg harris employee stephan herold greg appelhoff chris schmidt bruce senst curtis ocepak position president ceo account executive account executive vice president account executive account executive position president ceo account executive account executive account executive vice president account executive position president ceo vice president account executive account executive controller account executive total bonus compensation dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number total bonus compensation dollar_figure dollar_figure - - big_number big_number big_number - - big_number - - big_number total bonus compensation dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the total compensation of petitioner's four most highly compensated employees other than herold for each of the years through as a percentage of herold's compensation was as follows next four most highly compensated employees herold's total as of herold's year compensation compensation compensation dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure during through petitioner's account executives earned both a salary and commissions the bulk of their compensation each year was earned as commissions most account executives were paid a salary of dollar_figure per month although some received a higher salary the account executives earned a commission of percent of the gross margin on sales they generated the commission paid_by petitioner was a quarter to a third higher than generally paid in the industry petitioner employed consultative selling techniques designed by herold to differentiate itself in the marketplace and to justify higher-than-average markups this strategy required that petitioner's account executives provide services beyond those normally provided in the industry petitioner's account executives spent more time with each customer than required of the competitors' account executives herold believed that this justified a more generous commission structure beyond that herold felt it was worthwhile to pay higher compensation to attract and retain the best people opinion we are faced with perhaps one of the most litigated issues in federal income_taxation the deductibility of compensation paid to shareholder employees of a closely_held_corporation in order for employee compensation to be deductible by an accrual_method taxpayer like petitioner the compensation must be incurred in the taxable_year for services rendered to the taxpayer in the conduct of its trade_or_business reasonable in amount and ordinary and necessary in character sec_162 a sec_1_162-7 income_tax regs while each criterion may be at issue from time to time it is the reasonableness standard that presents the most difficult issue as the court has observed inherently there is a natural tension between shareholders employees who feel that they are entitled to be paid from a corporation's profits even to the exhaustion thereof of an amount that reflects their skills and efforts and a provision in the tax law that conditions the deductibility of compensation on the concept of reasonableness what is reasonable to the entrepreneur employee often may not be to the tax collector the term reasonable however must reflect the intrinsic value of employees in the broadest and most comprehenssive sense mad auto wrecking inc v commissioner tcmemo_1995_153 the parties do not dispute that herold's compensation was an ordinary_and_necessary_expense of petitioner or that it was paid for services which he rendered to petitioner thus we assume it was and limit our discussion to the question of reasonableness the reasonableness of compensation is a question of fact that must be answered by comparing each employee's compensation with the value of services that he or she performed in return 877_f2d_647 8th cir affg per curiam tcmemo_1987_98 500_f2d_148 8th cir affg tcmemo_1973_130 95_tc_525 affd 965_f2d_1038 11th cir the commissioner's determination as to the reasonableness of compensation is presumed correct and taxpayers like petitioner -- - must prove it wrong rule a 290_us_111 ris inv corp v commissioner supra pincite factors to consider in passing on the question of reasonableness no one factor of which is controlling in itself include the employee's qualifications the nature extent and scope of the employee's work the size and complexities of the employer's business a comparison of salaries paid with the employer's gross and net_income the prevailing general economic conditions a comparison of salaries with distributions to officers and retained earnings the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the employer as to all employees the amount of compensation paid to the particular employee in previous years the employer's financial condition whether the employer and the employee dealt at arm's length whether the employee guaranteed the employer's debt whether the employer offered a pension_plan or profit-sharing_plan to its employees and whether the employee was reimbursed by the employer for business_expenses that the employee paid personally see 853_f2d_1267 5th cir affg tcmemo_1986_407 charles schneider co v commissioner supra pincite estate of wallace v commissioner supra pincite 73_tc_1142 see also mad auto wrecking inc v commissioner supra we carefully scrutinize the facts at hand because petitioner the paying corporation is controlled by herold the employee to whom the compensation was paid we must be sure that any amount purportedly paid as compensation was actually paid for services rendered by herold rather than a distribution to him of earnings that petitioner could not otherwise deduct rts inv corp v commissioner supra pincite 511_f2d_313 8th cir affg tcmemo_1974_44 charles schneider co v commissioner supra pincite we turn to the applicable factors employee's qualifications an employee's superior qualifications justify high compensation see eg home interiors gifts inc v commissioner supra pincite 59_tc_338 herold is exceptionally qualified for petitioner's business by virtue of his education training experience and dedication he understands and controls every aspect of its operations he is highly motivated and extremely productive he is the primary reason for petitioner's success the ability to conceptualize a vision and to lead an organization to fulfill that vision is the essence of effective business leadership as the record amply demonstrates herold's vision and insight into his industry have enabled him to invent and reinvent petitioner's business in response to a series of crises that might have led others to capitulate in each instance petitioner has survived the crisis by dint of herold's efforts petitioner's profitability which rests upon its sales upon key relationships herold has painstakingly cultivated and upon herold's ambition inventiveness and energy as opposed to petitioner's investment in capital are the primary reasons for petitioner's sales growth and success see home interiors gifts inc v commissioner supra pincite dave fischbein manufacturing co v commissioner supra pincite nature extent and scope of employee's work an employee's position hours worked duties performed and general importance to the success of a business may justify high compensation home interiors gifts inc v commissioner supra pincite herold is a micromanager who oversees all of petitioner's executive and managerial functions he performs or oversees virtually all of its sales activities he supervises its daily operations including supervising and directing its employees and makes every key business decision given the vital role herold plays in petitioner's operations and success and the long hours that he dedicates thereto we view herold as indispensable to petitioner's business petitioner's growth and prosperity are due directly to his skills dedication and creativity see 671_f2d_167 6th cir revg 72_tc_793 home interiors gifts inc v commissioner supra pincite dave fischbein manufacturing co v commissioner supra pincite size and complexities of employer's business courts have considered the size and complexity of a taxpayer’s business in deciding whether compensation is reasonable 528_f2d_176 10th cir affg 61_tc_564 petitioner's is a highly specialized sales operation occupying a unigue niche in its industry there is no comparably sized competitor most firms in the field are much smaller a few are larger herold's aggressive pursuit of large accounts that can be serviced at a lower cost relative to volume and his development of a service-intensive consultative selling style have enabled petitioner to compete successfully with its industry's giants and to develop relationships with of the largest national accounts in its field comparison of salaries paid with net and gross_income a comparison of sales and net_income to amounts of compensation may be important in deciding whether compensation is reasonable mad auto wrecking inc v commissioner tcmemo_1995_153 the instant percentages are reasonable in light of herold's gualifications and the nature extent scope and success of his efforts in his salary was dollar_figure percent of gross_receipts and dollar_figure percent of gross_income in his salary was dollar_figure percent of gross_receipts and percent of gross_income his salary was dollar_figure percent and dollar_figure percent of book net_income before deducting his compensation respectively his - - salary was dollar_figure percent of taxable net_income before deducting his compensation in and dollar_figure percent in general economic conditions this factor helps to determine whether the success of a business is attributable to general economic conditions as opposed to the efforts and business acumen of the employee general economic conditions may affect a business' performance and indicate the extent if any of the employee's effect on the company adverse economic conditions for example may tend to show that an employee's skill was important to a company that grew during the bad years mad auto wrecking inc v commissioner supra petitioner has faced economic ruin and been forced to reinvent itself on at least three separate occasions its sales went from dollar_figure million in its first year to dollar_figure million in sales fell to less than dollar_figure million in and were back up to nearly dollar_figure million by in petitioner lost its sales representation contract with apple this accounts for the precipitous sales decline in while petitioner represented apple it had developed apple's four largest accounts nationwide herold devised a strategy of targeting these four largest accounts and selling other electronics products to them he succeeded with three of these jumbo accounts just as that strategy was beginning to take hold all three of these accounts ran into adverse economic conditions and became insolvent again petitioner saw its continuing viability threatened and again herold devised a new strategy a three-pronged targeted focus on key products in each of three different phases of market penetration combined with the consultative selling technique herold had crafted and his focus on selling to very large customers who would not normally do business with a company the size of petitioner herold succeeded in reinventing and revitalizing petitioner's business each time it was threatened comparison of salaries with distributions to officers and retained earnings the failure to pay more than minimal dividends may suggest that reported compensation actually is in whole or in part a dividend 819_f2d_1315 5th cir affg tcmemo_1985_267 charles schneider co v commissioner f 2d pincite corporations however are not required to pay dividends shareholders may be equally content with the appreciation of their stock caused for example by the retention of earnings owensby kritikos inc v commissioner supra home interiors gifts inc v commissioner t c pincite see also revrul_79_8 1979_1_cb_92 compensation is not unreasonable merely because a corporation pays an insubstantial portion of its earnings as dividends in reviewing the reasonableness of an employee's compensation a hypothetical independent investor standard may be used to determine whether a shareholder has received a fair return on investment after the payment of the compensation in question see qwensby kritikos inc v commissioner supra pincite7 medina v commissioner tcmemo_1983_253 whether to pay a dividend and the amount thereof were business decisions herold made acting as petitioner's sole director herold treated his company in effect as a growth stock reinvesting earnings and aiming to derive a return on his investment in the form of capital_gain at some future time by selling his shares in the company at the time of trial a potential buyer had offered dollar_figure million for herold's stake in petitioner we refuse to second-guess the business judgment of petitioner's director under the facts herein we view its decision not to pay dividends as a reasonable business decision ’ see comtec sys inc v commissioner tcmemo_1995_4 in addition to the fact that the increase in petitioner's retained earnings most likely increased the value of its stock we believe that a hypothetical investor would have considered over dollar_figure growth in retained earnings to have been an acceptable performance for the period from to a growth-oriented investor might be most concerned with the increases in annual as noted above petitioner's strategy is to maintain substantial cash balances to take advantage of early payment discounts and to present a reassuring image of financial stability for the large customers with whom petitioner seeks to do business by building retained earnings to more than a half million dollars petitioner reduces the interest costs it would otherwise incur to maintain these cash balances - - revenue which a potential buyer would focus on in formulating an offering price for petitioner's stock the dollar_figure million offer that has been made would certainly tend to validate such a judgment we conclude that an investment in petitioner's stock was very attractive and that a hypothetical investor would have received a handsome return through appreciation in the value of petitioner's stock prevailing rates of compensation_for comparable positions in comparable concerns petitioner and respondent rely on expert testimony with respect to this factor we have wide discretion when it comes to expert testimony sometimes an expert will help us decide a case see eg 108_tc_524 106_tc_274 see also m i c ltd v commissioner tcmemo_1997_96 other times he or she will not see eg estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir we weigh an expert's testimony in light of his or her qualifications and with proper regard to all other credible_evidence in the record we may accept or reject an expert's opinion in toto or we may pick and choose the portions of the opinion which we adopt 304_us_282 86_tc_547 see also pabst brewing co v commissioner tcmemo_1996_506 we are not persuaded by either expert petitioner's expert was edwin s mruk senior partner and owner of mruk partners he candidly stated that the companies he had used for comparison were reasonably comparable not totally comparable he chose these companies not because they were appropriate but because they were cited in an engineering report respondent used in making his determination in this matter respondent's engineering report was not offered in evidence mr mruk also did not make an independent evaluation preparing a rebuttal for a document that is not part of the record respondent's expert was james carey owner of a management consulting firm carey associates inc his conclusions were not based on data from businesses that are akin to the business at hand ie medium-sized wholesalers of electronic components some of the firms in his survey are for example software designers rather than hardware distributors others are large publicly traded corporations with sales far in excess of petitioner's we also question the reliability and validity of mr carey's sample size and data analysis he received replies from only out of nearly big_number persons to whom he directed his mailing and he pointed to no methodological guidelines that would indicate this small number was statistically reliable in fact on many occasions persons failed to answer guestions and mr carey interpreted these omissions as negative responses nothing in the record gives us comfort that treating blank responses as negative responses is a reasonable approach under the circumstances once again 'we are not satisfied that a reasonable level of compensation_for an executive like herold can be accurately determined by reference to the industries mr carey surveyed because of the absence of significant information on other businesses similar to petitioner's ' pulsar components intl inc v commissioner tcmemo_1996_129 quoting thomas a curtis m d inc v commissioner t c memo see also mad auto wrecking inc v commissioner tcmemo_1995_153 indeed comparing compensation paid to officers of companies that differ markedly provides guidance of dubious value see diverse indus inc v commissioner tcmemo_1986_84 niagara falls coach lines inc v commissioner tcmemo_1977_269 employer's salary policy as to all employees courts have considered salaries paid to other employees of a business in deciding whether compensation is reasonable home interiors gifts inc v commissioner t c pincite we look to this factor to determine whether herold was compensated differently than petitioner's other employees merely because of herold's status as a shareholder qwensby kritikos inc v commissioner f 2d pincite3 a reasonable longstanding and consistently applied compensation plan is evidence that compensation is reasonable petitioner's approach to compensation leaned heavily on commissions as a motivational tool for all of its employees its commission structure for all of its employees was considerably more generous than the industry standard herold's approach to determining his own compensation structure was consistent with that overall approach we think it is significant that herold consistently designed his compensation structure by the end of the first quarter each year and memorialized the bonus structure in board minutes this was done well before herold could know what the actual outcome for the year would be with one minor deviation that we do not consider significant petitioner lived by this structure when he failed to make his numbers he did not get his maximum bonus he was never paid any additional bonus beyond the maximum he had committed petitioner to earlier in the year compensation paid in previous years an employer may deduct compensation paid to an employee ina year although the employee performed the services in a prior year 281_us_115 see also r j nicoll co v commissione59_tc_37 in year after-the-fact developments caused the maximum sales target to be missed by a relatively small amount by then herold had been paid the maximum bonus which was appropriate according to the information available when the payment was made as it later turned out he was overpaid by dollar_figure looking at herold's overall track record and the vital role he played in petitioner's continuing success we do not believe independent investors would have pressed herold to repay this overage we note for example that herold was not paid a bonus during petitioner's lean years and the cases cited therein in order to do so the employer must show that the employer intended to compensate the employee for past undercompensation and the amount of the undercompensation 399_f2d_603 9th cir affg tcmemo_1967_7 estate of wallace v commissioner t c pincite the record does not indicate that herold's compensation during the subject years was attributable to services which he performed for petitioner in earlier years in fact herold even testified that none of his and compensation was redress for earlier years employer's past and present financial condition petitioner grew and became very profitable under herold's leadership its equity grew from dollar_figure at the end of to dollar_figure at the end of an increase of percent whether employer and employee dealt at arm's length where an employer and an employee are not dealing at arm's length the amount of compensation paid may be unreasonable owensby kritikos inc v commissioner supra pincite see 284_f2d_697 2d cir affg tcmemo_1960_13 as petitioner's sole shareholder and its only board member herold controlled every detail of the process by which his compensation was determined nevertheless we are impressed by the lengths herold went to in order to develop objective underpinnings for his bonus formula each year whether employee guaranteed employer's debt courts have considered whether an employee personally guaranteed his or her employer's debt in determining whether the employee's compensation is reasonable in certain situations an employee's personal guaranty of his or her employer's debt may entitle the employer to pay a greater salary to the employee than the employer would otherwise have paid see oqwensby kritikos inc v commissioner supra pincite n r j nicoll co v commissioner supra pincite see also acme constr co v commissioner tcmemo_1995_6 boca constr inc v commissioner tcmemo_1995_5 at a key point when petitioner's economic outlook was grim herold pledged his personal_residence to secure a letter_of_credit that was required by a potential supplier houston instruments securing houston instruments as a supplier was a linchpin of herold's three-pronged strategy in addition to the fact that herold was willing to put his residence at risk to ensure this strategy's success herold also personally guaranteed other credit lines of dollar_figure to dollar_figure million which were still in effect during the subject years absence of pension_plan profit--sharing plan courts have considered the absence of a pension_plan or a profit-sharing_plan in determining reasonable_compensation 853_f2d_1267 5th cir affg tcmemo_1986_407 kennedy v commissioner f 2d pincite such an absence may allow the employer to pay the employee more compensation than the employer would have paid had the employer offered the employee a pension_plan or a profit-- sharing plan rutter v commissioner supra pincite petitioner did not have a pension or profit-sharing_plan thus herold did not receive the benefit of any qualified_retirement_plan contributions reimbursement of business_expenses courts have considered the reimbursement of business_expenses in determining reasonable_compensation an employer may pay greater compensation to an employee to reflect the fact that the employee is not being reimbursed for expenses that he or she paid on behalf of the employer id there is no evidence that herold incurred unreimbursed expenses on behalf of petitioner conclusion our analysis of the factors favors the deductibility of all the compensation paid to herold by petitioner we sustain petitioner's deductions in and in as for reasonable_compensation to reflect the foregoing decision will be entered for petitioner
